Exhibit 10.4.57

Employment Agreement Amendment No. 1

This Employment Agreement Amendment No. 1 (this “Amendment”) is made
September 12, 2013 between Harris Interactive Inc., a Delaware corporation (the
“Company”), and Michael de Vere (“Executive”).

This Amendment amends the Employment Agreement made between the Company and
Executive effective as of March 27, 2012 (the “Employment Agreement”). All terms
of the Employment Agreement, except as amended hereby, remain in full force and
effect. Capitalized terms not otherwise defined herein shall have the meanings
given to them in the Employment Agreement.

1. Section 3.2 of the Employment Agreement is hereby amended to read in its
entirety as follows:

3.2 Performance Bonus. As additional cash compensation for the services rendered
by Executive to Company, Executive shall be eligible to receive a target annual
performance bonus as part of the Corporate Bonus Plan (“Performance Bonus”) of
60% of Base Compensation (the “Target Performance Bonus”), payable in full at
the same time as payment of other executive bonuses by the Company in accordance
with the terms of the Corporate Bonus Plan. The Performance Bonus award criteria
and amount shall be those established on an annual basis by the Compensation
Committee of the Board. In the event of a Change in Control, for the fiscal year
in which the Change in Control occurs, Executive shall receive, as a minimum
guaranteed bonus, a prorated Target Performance Bonus for the partial-year
period prior to the Change in Control, based on achievement of the financial
metric(s) as then in effect for calculation of Executive’s Performance Bonus for
the fiscal year (for example, net earnings, revenues, or other metrics as
applicable, but not including individual management objectives), multiplied by a
fraction, the numerator of which is the number of days elapsed in the fiscal
year prior to the Change in Control and the denominator of which is 365, payable
in full on the last day of the fiscal year if the Termination Date has not
occurred prior to such date; provided, however, if the financial metric(s) as
then in effect for calculation of Executive’s Performance Bonus are achieved
through the end of the quarter in the fiscal year in which the Change in Control
occurs, as budgeted on a quarterly basis but calculated on a cumulative basis,
Executive shall receive the Target Performance Bonus as a guaranteed bonus,
payable in full on the last day of the fiscal year if the Termination Date has
not occurred prior to such date.

2. Section 4.1(d) of the Employment Agreement is hereby amended to read in its
entirety as follows:

(d) “Partial Period Performance Bonus Obligations” shall mean, for the fiscal
year in which the Termination Date occurs, a prorated Target Performance Bonus
for the partial-year period ending on the Termination Date, based on achievement
of the financial metric(s) as then in effect for calculation of Executive’s
Performance Bonus for the fiscal year (for example, net earnings, revenues, or
other metrics as applicable, but not including individual management

 

1



--------------------------------------------------------------------------------

objectives), multiplied by a fraction, the numerator of which is the number of
days elapsed in the fiscal year prior to the Termination Date and the
denominator of which is 365; provided, however, if (i) there is a Change in
Control and (ii) the financial metric(s) as then in effect for calculation of
Executive’s Performance Bonus are achieved through the end of the quarter in the
fiscal year in which the Change in Control occurs, as budgeted on a quarterly
basis but calculated on a cumulative basis, then “Partial Period Performance
Bonus Obligations” shall mean, for the fiscal year in which the Termination Date
occurs, the Target Performance Bonus if the Termination Date occurs within the
same fiscal year as the Change in Control.

IN WITNESS WHEREOF, this Amendment has been executed and delivered as of the
date first above written.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

HARRIS INTERACTIVE INC.

 

By:

 

/s/ Howard Shecter                

 

Howard Shecter

 

Chairman of the Board

By:

 

/s/ Al Angrisani                    

 

Al Angrisani

 

President and Chief Executive Officer

/s/ Michael de Vere    

MICHAEL DE VERE

 

3